779 N.W.2d 254 (2010)
Ronnie L. MYERS and Mary Myers, Plaintiffs-Appellants,
v.
MUFFLER MAN SUPPLY COMPANY, Defendant, Cross-Plaintiff-Appellee, and
Nevada Equipment Liquidating, f/k/a Nevada Equipment, Inc., Michigan Tractor Machinery Company, d/b/a Michigan Cat Aggregate Division, Culver Construction, Inc., f/k/a Culver Consulting, Inc., Defendants, and
Power Screen USA, L.L.C., d/b/a Simplicity Engineering, Inc., D & L Equipment, Inc., and Sublet Contractors, Inc., Defendants, Cross-Defendants.
Docket No. 137608. COA No. 277542.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's December 30, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant reconsideration.